Citation Nr: 1739880	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

3.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to April 2005; and from June 2005 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009; statements of the case were issued in February 2011 and September 2015; and substantive appeals were received in March 2011 and September 2015.   

The Veteran presented testimony at a Board hearing in June 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the March 2009 rating decision granted service connection for PTSD and granted a 30 percent rating, effective July 17, 2008.  The RO issued a December 2014 rating decision in which it increased the rating to 70 effective July 17, 2008 (the date of receipt of the claim).   

The Veteran, in his several examination reports and at his June 2017 Board hearing, stated that he could not work due to his service-connected disabilities, including those disabilities on appeal.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.


The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in equipoise with regards to whether the Veteran's back disability began during or was otherwise due to service.  

2.  The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood and without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Regarding the low back, the Board is granting this benefit in full so there is no harm to the Veteran regarding any duty to notify or assist error.  No further notice is required regarding the downstream issue of a higher initial rating for PTSD as it stems from the grant of service connection, and no prejudice has been alleged.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that 
VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in January 2009, February 2009, October 2010, and October 2015.  

As such, the Board will proceed to the merits of these issues.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At his June 2017 Board hearing, the Veteran testified that he was an infantry soldier foot patrols.  He had tower duty in which he would carry ammunition and arsenal weapons in Afghanistan.  He stated that the ammunition he carried weighed 
60-70 pounds.  One day when he was on guard duty, he fell off the tower and hit a wall.  He was told that he blacked out.  He didn't remember being transported; but he testified that he was treated by medics.  He was given aspirin and bedrest.  He stated that he has had continuous treatment since he got out of service in 2006 (Hearing Transcript, pgs. 1-6).

The Veteran submitted three lay statements that substantiated the Veteran's claim of having sustained a back injury during service (VBMS, 10/21/09, 3/15/10, 3/10/11). 

Post service treatment records reflect that the Veteran sought treatment from the Arthritis and Osteoporosis Centers in November 2006.  He presented with general body pain of several months duration.  He was assessed with lumbar spine stenosis "(waiting for MRI results)."  A November 2006 MRI reflected mild broad-based posterior bulging of the disc at L5-S1.  There was no spinal canal stenosis, disc herniation or foraminal narrowing at any of the lumbar levels (VBMS, 11/27/06, p. 12).  He was diagnosed with changes of the lumbar spondylosis, with spinal canal stenosis (VBMS, 11/27/06, p. 22).    

A January 2008 x-ray reflects preservation of normal lumbar lordotic curvature with maintenance of vertebral body heights and intervertebral disc spaces.  S1 was a transitional vertebra.  There were no suspicious osseous lesions seen.  The sacroiliac joints appeared normal (VBMS, 7/8/08, p. 7).  

A January 2009 MRI reflected mild disc space narrowing at the two lowest levels of the lumbar spine.  There was no obvious fracture identified.  There was no obvious spondylolysis or spondylolisthesis (VBMS, 2/6/09, p. 12).  

The Veteran underwent a VA examination in January 2009.  The result of the examination is that the Veteran was diagnosed with intervertebral disc syndrome with degenerative arthritis changes with the most likely involved peripheral nerve being the sciatic nerve.  The examiner noted objective factors including clinical and physical findings consistent with degenerative joint disease and intervertebral disc syndrome on examination and x-ray.  There was no nexus opinion.  

A March 2010 MRI revealed L5-S1 and L4-5 disc herniations (VBMS, 10/28/09).  

The Veteran underwent a VA examination in October 2010 (VBMS, 2/22/11).  The examiner noted that the Veteran had limited motion. Otherwise, the examiner found it to be a normal clinical examination and x-rays.  He stated that this was nondiagnostic in the absence of other objective findings.  He stated that the MRI showed changes compatible with the Veteran's age (35) and senescence.  

Analysis

As detailed above, the competent evidence of record shows that the Veteran has a current disability of the low back.  Additionally, the Board finds that the Veteran's statements, the support lay statements, when considered with the fact that his military occupational specialty was infantry, the Board finds the evidence supports a finding of an in-service back injury consistent with the circumstances and types of his active service.  Next, the Board turns to evidence regarding a nexus between these two elements.

The Veteran has undergone two VA examinations.  In January 2009, he was diagnosed with intervertebral disc syndrome with degenerative arthritis changes.  The examiner noted that this diagnosis was based on objective factors including clinical and physical findings consistent with degenerative joint disease and intervertebral disc syndrome on examination and x-ray.  

In October 2010, the examiner noted that the Veteran experienced limitation of motion.  However, the examiner was unable to render a diagnosis in the absence of objective findings.  He noted that the MRI findings were compatible with the Veteran's age.  The Board notes that it is not clear to which MRI the examiner was referring (there were MRIs taken in November 2006, January 2009, and March 2010).  The Board notes that the first MRI was performed when the Veteran was a mere 31 years old.  

The RO, in its March 2009 rating decision, noted that the Veteran was diagnosed with a back disability in January 2009; and that this was a full two years after discharge from service.  The Board notes that an MRI reflected mild broad-based posterior bulging of the disc at L5-S1 in November 2006 (just months after service).  Moreover, when he sought treatment in November 2006, he stated that symptoms were of several months duration.  This would mean that they began immediately following service.  Furthermore, he was diagnosed with changes of the lumbar spondylosis, with spinal canal stenosis in November 2006.   

Given the Veteran's consistent testimony regarding a back injury during service, three lay statements substantiating that injury, and the fact that he was diagnosed with a back injury a mere months following service, the Board finds that the evidence is at least in equipoise that the current back disability was incurred in service.  38 C.F.R. § 3.303(d).  Consequently, the Board finds that a grant of service connection is warranted.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  In pertinent part, under this regulatory provision:


A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

At his June 2017 Board hearing, the Veteran testified that he goes to therapy with the VA; but that he still avoids crowded places; still gets angry; and still has nightmares.  He stated that he is not employed, and that it is due, at least in part, to PTSD.  He stated that he gets angry, feels attacked and frustrated, and his anxiety kicks in.  He begins to sweat and it puts him in a different state of mind.  He dislikes crowds and so he cannot go to family functions.  He stated that he is trying to maintain some sort of issue with his wife.  He testified that prior to service, he was a jailor.  He stated that he tried to return to work after service; but he was told that he was getting very violent and aggressive.  He testified that he was certified as a jailor and that he has some college; but that he is not certified in anything anymore.  He stated that his relationship with his wife is not good.  She was ready to leave him if he did not get help with the VA.  He was not sure how long the relationship would last.  He denied any other social relationships.  He testified to hypervigilance and obsessional rituals (getting up in the middle of the night to check out the windows).  He reported that he hears noises and that he doesn't sleep much.  

A January 2008 outpatient treatment report reflects that the Veteran was working part time (VBMS, 9/28/10, p. 1).  

A June 2008 outpatient treatment report reflects that the Veteran's PTSD and major depressive disorder were severe.  He reported trouble sleeping, frequent nightmares, hyperarousability, and hypervigilance.  He was assigned a Global Assessment of Functioning (GAF) score of 48 (VBMS, 7/8/08).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 The rulemaking included an applicability date of August 4, 2014, providing that the provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals.  This case was certified to the Board in May 2017.  Consequently, DSM-V is applicable.  Nonetheless, the GAF scores serve to provide insight into the Veteran's level of disability.  

A July 2008 treatment report reflects that the Veteran could not find a job in part because the applications ask him whether he is on psychiatric medications.  He stated that he was forced to resign from his last job because he was losing his temper and being too aggressive with inmates.  He stated that he was going to be fired if he did not resign (VBMS, 7/16/15, p. 23).

An October 2008 physical profile reflects that the Veteran had "Severe, Combat related, Post Traumatic Shock Disorder, unable to work."  (VBMS, 10/27/08).   

The Veteran underwent a VA examination in February 2009 (VBMS, 2/6/09).  He stated "Better die than going through this."  He reported frequent memories and thoughts about the war (in Afghanistan), which become more persistent as he tries to block them out of his mind.  He stated that when these intensify, he perceives actual voices of his friends dying.  He stated that medications have helped these symptoms only minimally.  He reported persistent dreams about him and his friends dying.  He claimed that he wakes up frequently in cold sweats and feeling as if he had been fighting.  He reported hallucinated voices become louder and more disturbing when he is angry.  He actively avoided hearing news about Afghanistan.  He reported that he finds himself changed, lonely, and undecided of his plans.  He lamented that he cannot be the same Sheriff's officer that so proudly could stand any stress.  He now had a very foggy sense of his future; and he ruminated about the use of continuing to be alive.  He resisted the idea of committing suicide; but has thought about it.  There had been no suicide attempts.  The Veteran was married and had three children ages 9-13.  He stated that his relationship with his children is "good."  

Upon examination, the Veteran was exceedingly anxious, shaking, sweaty and restless.  He was fidgety throughout the evaluation and could not sit still.  He had no eye contact with the examiner.  However, he was cooperative, and a reliable historian.  He was oriented to time, place, person, purpose, and condition.  His behavior was appropriate, although exceedingly tense.  He was polite; and he cooperated as much as he could with the examination.  Affect and mood were abnormal.  It was tense and constricted which was congruent with the stated isolative stand and depressed mood that the Veteran reported.  Communication and speech were normal.  There were no panic attacks or history of delusion.  There was a history of auditory hallucinations.  Obsessional rituals were absent.  Thought process was normal.  Impaired judgment and abstract thinking were absent.  Memory was normal.  Homicidal ideation was absent.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 30.  He estimated the Veteran's best GAF score over the past year to be 40.  He opined that the Veteran was mentally capable of managing his benefit payments in his own best interests; and that he had no difficulty performing activities of daily living.  The examiner found that the Veteran was able to establish and maintain effective work relationships; but not social relationships.  He had no difficulty with understanding simple or complex commands.  He did not appear to pose any threat of persistent danger or injury to himself or others.  

Outpatient treatment records dated June 2008 to March 2009 reflected GAF scores ranging from 45-48 (VBMS, 3/26/09, 7/16/15).  

A February 2012 outpatient treatment report reflects that the Veteran was off medications for approximately eight months.  He was not a good historian.  He stated that he needed help because his wife left him approximately eight months ago.  She told him that he needed to get help for his problems.  He stated that he cannot sleep.  He only gets sleep in the form of naps; and he reported violent nightmares every night.  He stated that he has hit his wife in his sleep; and that he pushed his son out of bed.  He reported hypervigilance, irritability, depression, low motivation, and no enjoyment.  He reported that he was staying with a friend.  He stated that he was married twice (in 1995 and in 2004) and that he has four children.  

Upon examination, the Veteran was alert and oriented.  He was cooperative, but very anxious with psychomotor agitation.  He was unable to sit still.  His legs were bouncing.  He had poor eye contact.  His speech was not spontaneous.  His affect was very blunted, tearful, and irritable.  His mood was described as angry.  Thought process was logical.  Thought content was depressive and related to problems.  There were no auditory or visual hallucinations.  His memory was impaired.  Insight was good and judgment was intact.  He denied suicidal and homicidal plan or intent; but he reported passive thoughts about dying.  He said it would be okay if it happened; but that he would not harm himself.  The examiner assigned a GAF score of 30 (VBMS, 12/10/15, pgs. 14-16).  

The Veteran underwent a VA examination in October 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he was living with his wife and two children (ages eight and five).  He could not recall how long he was married.  He described his relationship with his wife as "it's there, it's not the best."  He stated that he has a "distant" relationship with his children; and that he spends most of his time with his wife.  

Upon examination, the Veteran endorsed symptoms of depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; inability to establish and maintain effective relationships; and disorientation to time or place.  He was alert and oriented x1 (place).  He stated today was October 4, 2015 (it was October 5, 2015).  He could only recall the month and year of his birthday.  He was able to recall the last two digits of his social security number and struggled to recall the rest but did not remember.  His attitude was guarded.  He was a poor historian and at first would not answer the examiner's questions.  He often responded with "don't know" or with no response at all.  He described his mood as "upset."  His right leg was shaking throughout the examination.  His speech was clear, coherent, and relevant.  Thought processes were logical, linear, and goal-oriented.  Thought content was within normal limits, with no signs or reports of audio/visual hallucinations, delusions, paranoia, or homicidal ideation/plan/intent.  He denied suicidal ideation/plan/intent.  It was observed that there were some problems related to memory.  He could not recall how long he was married or when he went to college.  Judgment appeared adequate.

The examiner opined that the Veteran was not capable of managing his financial affairs.  He stated that he did not know how much money he has in checking account; and that his wife pays the bills.  She also buys groceries.  He reported that he does not purchase anything.  He stated that she is with him "24/7."  He was able to do simple calculations (e.g. addition and subtraction).  The Veteran reported, "I'm worthless. I can't even do anything."  He stated that he feels depressed due to his physical condition (his back). 

The examiner noted that the Veteran's wife attended the last few minutes of the examination.  She reported that she manages the finances because things were not getting paid when the Veteran handled it.  She stated that before going overseas, she and the Veteran were very social.  Now they are not social on account of the Veteran's anxiety.  She stated that they "are not much around other people."  She stated that she quit her job in August 2015 because the Veteran needed her for everything "especially with his back injury."  She reported that she helps him with daily living activities (e.g. showering).  

The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Analysis

The Veteran's PTSD has been rated as 70 percent disabling.  In order to warrant a rating in excess of the Veteran's PTSD must be manifested total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

There is no doubt that the Veteran's PTSD symptoms are severe.  However, the Board finds that the preponderance of the evidence weighs against a finding that it results in total occupational and social impairment.  The Board notes that the Veteran remains married (although his wife left him at one point, it is clear that they have reconciled).  Additionally, the Veteran has four children with whom he stated he had a "good" albeit "distant" relationship.  As of his most recent VA examination (October 2015), he was still living with his wife and two of his children.  Moreover, in February 2012, when the Veteran reported that his wife left him, he stated that he was staying with a friend.  Consequently, it cannot be said that his social impairment was total.  With regards to work relationships, the February 2009 VA examiner found that the Veteran could maintain work relationships.  

With regards to the enumerated symptoms in the 100 percent criteria, the Board notes that he has not displayed grossly inappropriate behavior or gross impairment in thought processes or communication.  Although he has had passive thoughts of suicide, he has not been shown to be a persistent danger to himself or others.  Likewise, although he has reported audio hallucinations, they have not been shown to have been persistent.  See Merriam-Webster's Collegiate Dictionary 924 (11th ed. 2003) (defining "persistent" as "existing for a long or longer than usual time or continuously").  They were absent at his most recent VA examination.  His activities of daily living have been largely compromised.  However, it appears that this is the result of a back disability (and not due to psychiatric disability).  It appears that the Veteran has had some memory loss; but not to the point to where he has forgotten names of closest relatives, own occupation, or own name.

Finally, and perhaps most importantly, the Board notes that the October 2015 VA examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (the criteria for a 70 percent rating).  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 
70 percent for PTSD is denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 53-54 (1990).


ORDER

Service connection for a low back disability is granted.

A higher initial rating for PTSD is denied.  


REMAND

As noted in the introduction, the Veteran raised the issue of entitlement to a TDIU.  The Board notes that the RO issued a December 2014 rating decision in which it deferred the issue.  The RO issued another deferred rating decision in May 2017.  

The Board also notes that the claim for a TDIU is dependent on whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is dependent, in part, on the severity of the Veteran's newly service-connected low back disability.  The severity of the back disability has not yet been adjudicated.  The Board notes that the Veteran completed a VA Form 21-8940 in April 2015 and finds an updated form would be useful.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran complete an updated VA Form 21-8940.

2.  After allowing an appropriate time for response, adjudicate the issue of entitlement to a TDIU.  If the matter is denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


